Citation Nr: 1701719	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  12-31 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chondromalacia patella, right knee, status post arthroscopy and chondroplasty (a "right knee disability").

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to an initial rating in excess of 10 percent for left ankle strain.

6.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) / major depression prior to March 26, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1998 to September 2000.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Muskogee, Oklahoma RO.  In April 2015, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is in the claims file.

This case was before the Board in September 2015, at which time the Board denied the right knee rating claim and remanded the service connection claims to the RO for additional development.  Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In August 2016, the Veteran's attorney representative before the Court and VA's General Counsel filed with the Court a Joint Motion for Partial Remand (Joint Motion) to vacate the Board's September 2015 decision with respect to the Board's denial of an increased rating for the Veteran's service-connected right knee disability; the motion was granted by the Court the same month.

The right knee rating issue has now returned to the Board for further consideration in compliance with the directives of the August 2016 Joint Motion and Court Order.  Additionally, the service connection issues that were remanded by the Board in September 2015 have separately also returned to the Board (following re-certification of the issues in February 2015) for appellate review at this time.  Notably, one of the service connection issues remanded by the Board in September 2015 was resolved during processing of the remand, as the RO's December 2015 rating decision granted the claim of entitlement to service connection for a bilateral ankle disability.

As discussed in greater detail below, the issue of entitlement to an initial rating in excess of 10 percent for left ankle strain arises from a December 2015 RO rating decision, and the Board is taking jurisdiction over the issue only for the limited purpose of directing the issuance of a statement of the case.  Similarly, the issue of entitlement to an initial rating in excess of 30 percent for PTSD / major depression prior to March 26, 2013 arises from a November 2012 RO rating decision, and the Board is taking jurisdiction over the issue only for the limited purpose of directing the issuance of a statement of the case.

The Board observes that the claims-file includes a January 2016 VA Form 21-0958 submitted by the Veteran to initiate an appeal of a denial of "payment for unauthorized medical expenses" in January 2015.  This matter is not otherwise well documented in the claims-file and would feature a different Agency of Original Jurisdiction (AOJ) than that from which the appeal before the Board originates.  The Board is aware of the Court's holding in Manlincon v. West, 12 Vet. App. 238 (1999), but the Board finds that it is not appropriate to take jurisdiction over this issue that is not fully documented in the available record and features a separate AOJ not otherwise involved in the appeal addressed by the Board at this time.  Nevertheless, the Board notes that the Veteran's January 2016 notice of disagreement is date stamped as having been received at the RO rather than a VA Medical Center that may be handling the medical reimbursement matter; it is not clear (including in a check of the Board's Veterans Appeals Control and Locator System (VACOLS)) that the Veteran's attempt to initiate that appeal has been processed.  The matter of ensuring that the Veteran's January 2016 notice of disagreement concerning a medical expense reimbursement issue is forwarded to the correct VA facility for proper consideration is hereby referred to the AOJ.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Right Knee

The Board finds that further development of the record is necessary to comply with VA's duty to assist in the development of facts pertinent to his right knee increased rating claim.  38 C.F.R. § 3.159.

The Board has carefully considered the discussion and directive of the August 2016 Joint Motion in this case, and further notes that there have been other pertinent developments impacting appellate review of the right knee rating issue during the pendency of the appeal before the Court and before the Board.

First, in the time since the Board's September 2015 decision on the right knee rating issue, significant caselaw has clarified the requirements for a VA examination of a joint disability to be considered adequate for purposes of informing a rating assignment.  Although the Veteran has undergone VA fee-basis examinations for the purposes of rating his right knee disability in April 2013, November 2013, and as recently as February 2016, none of these examination reports includes complete findings as to the Veteran's functional impairment due to pain on active and passive motion, and during weightbearing and non-weightbearing.  These examination reports are inadequate for rating purposes.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  (The Board notes that the availability of testing with comparison to the range of the opposite undamaged joint, the left knee, is also required to the extent medically possible; the Veteran's left knee has a service-connected disability effective from December 2012.)

Accordingly, remand for an additional VA examination to ascertain the current severity of the Veteran's right knee disability, with all of the information required by the Court's holding in Correia, is necessary.

Secondly, while the right knee rating issue was pending on appeal to the Court, the AOJ issued a new rating decision in February 2016 that mistakenly adjudicated a new claim for an increased rating for the right knee disability (and revised the basis of the award to the extent that the AOJ changed the Diagnostic Code of the assigned 10 percent rating for right knee disability from 5259 (contemplating symptomatic removal of semilunar cartilage) to 5003-5260 (with the AOJ expressly explaining that the rating contemplates the minimum compensable rating for arthritic painful motion of the joint under 38 C.F.R. § 4.59.  The February 2016 AOJ adjudication relied upon a new February 2016 VA fee-basis examination of the Veteran's right knee, with the examination and the report prepared for VA rating purposes on this issue.  The February 2016 VA fee-basis examination report contains a finding that newly contradicts the information focused upon by the August 2016 Joint Motion.  The August 2016 Joint Motion directed attention to a finding on a November 2013 VA fee-basis examination report that indicates, for the first time in the evidentiary record, that there was "evidence or history of recurrent patellar subluxation/dislocation" of the right knee.  The November 2013 VA fee-basis examination report was the most recent VA examination report for rating purposes of record at the time of the Board's September 2015 decision, and the prior pertinent April 2013 VA fee-basis examination report expressly indicated that "No," there was not any "evidence or history of recurrent patellar subluxation/dislocation" as of that time.

While the November 2013 VA fee-basis examination report may suggest the onset of some history of recurrent patellar subluxation/dislocation that began after the April 2013 VA examination, new evidence added to the record significantly suggests that the Veteran's right knee disability has no such history.  After the time of the Board's September 2015 decision, a new February 2016 VA fee-basis examination report, prepared for rating purposes, has been added to the record.  This February 2016 report expressly states that there is not any "history of recurrent subluxation" of the right knee; the examiner marked "None" to characterize the extent of such a history of recurrent subluxation, and also declined to mark the box for "Recurrent subluxation" among the diagnoses found for the Veteran's right knee disability.  Furthermore, the February 2016 VA fee-basis examiner found no "[r]ecurrent patellar dislocation" or other manner of "[p]atellar dislocation" in multiple sections of the report, and stated that the Veteran has not "ever had recurrent patellar dislocation ... or any other tibial or fibular impairment" (by marking the box for "No" in response to a question on this point).

The evidence now presents conflicting indications on the very point upon which the August 2016 Joint Motion directed particular attention.  The November 2013 VA examination report shows that clinical testing revealed no objective signs of right knee instability at the time, but that some unspecified information moved the examiner to conclude that there was some "evidence or history of recurrent patellar subluxation/dislocation" of the right knee, but this is in conflict with the February 2016 VA fee-basis examiner's medical assertion that there has been no such history.  As discussed above, a new VA examination is already required for the purposes of informing the assignment of disability ratings for the right knee due to the Correia requirements.  The Board's appellate review of this matter will further benefit significantly from the new VA examination report presenting a medical opinion reconciling the new conflict of VA fee-basis examination reports of record with regard to whether the Veteran's right knee disability has ever manifested in recurrent patellar subluxation/dislocation during the period for consideration in this appeal.

Additionally, the processing of this remand shall allow for resolution of any due process concerns that may be raised by the possibility of the Board proceeding with a final appellate decision on the issue with consideration of the pertinent procedural and evidentiary development to the AOJ while this matter has been pending on appeal.  The Veteran and his representative shall be afforded an appropriate supplemental statement of the case contemplating the correct status of this issue and the pertinent evidence during the AOJ's processing of this remand.


Bilateral Hearing Loss and Tinnitus

The Board finds that the claim of entitlement to service connection for the Veteran's bilateral hearing loss and tinnitus must be remanded to the AOJ for clarification of the VA medical opinion concerning the likely etiology of the hearing loss and tinnitus in this case.  The Board finds no medical opinion currently of record adequately addresses the key medical questions at the center of these service connection claims, including both the November 2015 VA audiological examination report and the February 2016 private audiological medical opinion.

In analyzing the etiology of his current hearing loss and tinnitus disabilities, no VA medical opinion of record addresses the significance, if any, of the Veteran's documented in-service symptoms of left ear pain (reportedly for 18 months) and hearing loss noted.  The Board notes that a December 1998 service treatment record shows that the Veteran "is experiencing hearing loss in left ear," and "ear pain symptoms have lasted for about 18 months, progressively getting worse."  The Veteran was assessed to be suffering from an "[e]ar infection" at that time.  The medical opinions of record do not discuss the potentially significant in-service ear symptomatology in analyzing the whether the Veteran's current hearing loss and/or tinnitus are at least as likely as not related to the Veteran's military service.  A remand for a new medical opinion considering this in-service symptomatology would be of great assistance in facilitating informed appellate review of these claims.

The November 2015 VA "Hearing Loss and Tinnitus" examination report, prepared for the purposes of informing adjudication of these issues on appeal, presents a conclusion indicating that the Veteran's hearing loss and tinnitus (in two separate opinions sharing a common analytical rationale) are unlikely related to the Veteran's in-service noise exposure because "[t]he veteran[']s report of delayed onset tinnitus and hearing loss due to military noise exposure is not consistent with research and textbooks regarding noise induced hearing loss and tinnitus."  Notably, the Veteran had previously indicated that he experienced the onset of symptoms during his military service (including at an August 2011 VA examination), and it is not entirely clear that he actually significantly changed this account during the November 2015 VA examination.  The November 2015 VA examination report elsewhere ambiguously notes that "onset of tinnitus was after acoustic trauma during military service," and does not otherwise identify onset of hearing loss.  It is not clear to the Board that the November 2015 VA examiner's rationale for the presented negative etiology opinion cites a correct version of the Veteran's testimony concerning the onset of his hearing loss and tinnitus.  Clarification of this matter would be of significant assistance in facilitating adequately informed appellate review of these claims.

The November 2015 VA examination report explains the author's rationale by asserting that "[r]esearch studies have shown that hazardous noise exposure has an immediate effect on hearing and does not have delayed onset nor is it progressive or cumulative."  The November 2015 VA examiner also bases his conclusion upon the fact that "hearing [was] within normal limits at enlistment and separation with no significant hearing threshold shift for the frequencies used for disability determination."

However, the other part of the November 2015 VA examiner's cited basis for the conclusions drawn appears to be inadequately explained to the extent it appears to rely upon a common interpretation of a significant medical study that has been called into question by the Court.  Significantly, the research and medical literature cited by the VA examiner features: "2005 finding f[ro]m the Institute of Medicine's landmark study: Noise & Military [S]ervice[]."  The referenced report is Noise and Military Service: Implications for Hearing Loss and Tinnitus, Institute of Medicine (National Academies Press 2006) ("IOM report"), which "concluded that based on current scientific data of cochlear physiology, there is no evidence for delayed onset hearing loss secondary to noise exposure."

The Board observes that it is a matter of public record that the Court, albeit in a non-precedential manner, has repeatedly noted that medical opinions citing this Institute of Medicine (IOM) report in this manner appear to misstate or incompletely contemplate the IOM report's pertinent conclusions.  See Lemmons v. McDonald, No. 15-3043, 2016 WL 6311289 (Vet. App. October 28, 2016) (non-precedential); Blackwood v. McDonald, No. 14-1148, 2015 WL 403642 (Vet. App. Jan. 29, 2015) (non-precedential).  The Court has repeatedly directed attention to the fact that, although the IOM report states "based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely" that the onset of hearing loss begins years after noise exposure occurs (IOM report at 47), this statement does not reflect the full extent of the report's findings pertinent to the matter.  While a portion of the IOM report found there is no evidence of delayed onset hearing loss due to noise exposure, another portion of the same IOM Report found that "an individual's awareness of the effects of noise on hearing may be delayed considerably after the noise exposure."  (IOM report at 203-04.)  The Court has directed attention to the fact that the IOM report's language may support a theory of service connection involving delayed onset of a Veteran's perception of hearing loss such that a VA examiner's citation of the report should contemplate to all of the pertinent aspects of its findings.

In light of the attention to this language presenting a more complete understanding of the IOM report's pertinent conclusions, the Board finds that a remand for a new or amended VA examination report is necessary to ensure that the medical opinion provided in this case is explained in a manner contemplating the complete pertinent findings of the cited IOM report.  The November 2015 VA examiner's key assertion that "[t]he veteran[']s report of delayed onset tinnitus and hearing loss due to military noise exposure is not consistent with" the findings of the IOM report is not adequately explained without a discussion that contemplates the portion of the IOM report that indicates that a Veteran's awareness of hearing loss may be delayed considerably after noise exposure.

A February 2016 private audiologist opinion has been submitted in support of the Veteran's claim.  The Board briefly notes that this report concludes that the Veteran's hearing loss is "related" to his military noise exposure without reconciling or addressing the Veteran's documented in-service audiometric data that the November 2015 VA examiner noted as showing that the Veteran's hearing acuity was not significantly degraded during service.

The Board finds that a remand for an adequate medical opinion on the etiology of hearing loss and tinnitus, addressing Veteran's documented in-service ear symptoms (including at least a period of noted left ear hearing loss from a long-term ear infection) and more completely discussing the significance of the cited IOM report, is warranted to support informed appellate review of these claims.  Due to the relatedness / intertwinedness of the hearing loss and tinnitus issues, it is appropriate that they be remanded and developed together prior to final appellate review of both claims.

Diabetes Mellitus

The Board finds that a remand for a VA medical opinion is necessary to support adequately informed appellate review in this matter.

The Veteran has not been afforded a VA examination specifically purposed to evaluating his claim (as explained during his April 2015 Board hearing) that he had onset of diabetes mellitus during his active duty military service.  The Board finds that a VA examination is warranted, particularly in light of the low threshold standard endorsed by the Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  In this regard, the Board notes that the evidence of record establishes that the Veteran is currently diagnosed with diabetes mellitus (including as documented in his VA medical records), and the Veteran's service records contemporaneously show that the Veteran had some manner of in-service medical attention and assignment alteration due to "diabetic conditions" (noted in an April 2000 memorandum associated with a Physical Evaluation Board).  An August 1999 service treatment record also documents that the Veteran told a medical provider that he had been diagnosed with diabetes: "pt states also now diagnosed [with] diabetes, pending possible medical board."  The Veteran has also testified, including at his April 2015 Board hearing, that he was diagnosed and treated for diabetes during his active duty military service.  An April 2015 letter from the Veteran's former spouse also presents testimony that "[i]n late 1999, he was diagnosed by a military physician with diabetes.  He was relocated from the Infantry division to light duty at a gym on post."

The Veteran has directed attention to in-service laboratory testing data as potentially corroborative of his assertions.  The Board notes that the Veteran's service treatment records contain a series of "Lab Test Details" reports from 1998 through 2000 that include several urine and serum tests recording glucose levels, some of which appear to have been flagged as showing abnormally high glucose levels (amongst various other laboratory test data entries).  Although the Veteran has not submitted private medical evidence of diabetes treatment proximately following service (that he described during his April 2015 Board hearing) nor replied to the October 2015 letter from the AOJ concerning these records (sent in accordance with the Board's remand directive), the evidence already of record establishes that the Veteran had some manner of diabetic health concern during active duty service, and the Board is not competent to interpret the significance of the laboratory testing data to make a sound determination as to the extent to which that information may support the Veteran's claim (especially in light of the service records references to diabetic health problems leading to modification of assignment).  A VA medical opinion addressing this evidence will enable the Board to proceed with informed appellate review of the claim.

Right Knee, Hearing Loss, Tinnitus, and Diabetes Mellitus

Given that these issues are being remanded, any updated records of VA evaluations and treatment the Veteran has received for his right knee disability , bilateral hearing loss, tinnitus, and diabetes may contain potentially relevant evidence, are constructively of record, and must be secured.

Manlincon

A December 2015 RO rating decision awarded service connection for left ankle strain and assigned an initial disability rating of 10 percent.  In January 2016, the Veteran timely filed a notice of disagreement (NOD) initiating an appeal for a higher initial rating.  The claims-file does not reflect that a statement of the case (SOC) has been issued to address the NOD, nor does a review of the information in VACOLS reflect that the matter is currently in a pending status.  When there has been adjudication by the AOJ and a timely NOD has been filed, an SOC addressing the issue must be furnished to the veteran, and if has not been done, a Board remand is required.  Manlincon v. West, 12 Vet. App. 238 (1999).

A November 2012 RO rating decision awarded service connection for major depression (later recharacterized to feature a PTSD diagnosis) and assigned an initial disability rating of 30 percent effective from March 19, 2012.  In May 2013, the Veteran timely filed an NOD initiating an appeal for a higher initial rating.  In October 2013, the RO issued a rating decision awarding a 100 percent rating for PTSD / major depression effective from March 26, 2013.  The October 2013 RO rating decision mistakenly asserted that the award "resolves your appeal for this issue," but the period prior to March 26, 2013 was part of the Veteran's appeal and the Veteran's appeal was not resolved with regard to that period.  The claims-file does not reflect that an SOC has been issued to address the NOD, nor does a review of the information in VACOLS reflect that the matter is currently in a pending status.  (Notably, the RO's March 2014 letter suggested that the RO believed that a December 2013 SOC addressed the psychiatric disability rating issue, but that SOC did not address the psychiatric rating issue.)  When there has been adjudication by the AOJ and a timely NOD has been filed, an SOC addressing the issue must be furnished to the veteran, and if has not been done, a Board remand is required.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue an SOC addressing the issue of entitlement to an initial rating in excess of 10 percent for left ankle strain.  To perfect an appeal of this claim to the Board, the Veteran must still timely file a substantive appeal (i.e., VA Form 9) after issuance of the SOC.  The Veteran should be advised of the time limit for filing a substantive appeal.  If an appeal is timely perfected, the matter should be returned to the Board.

2.  The AOJ should issue an SOC addressing the issue of entitlement to an initial rating in excess of 30 percent for PTSD / major depression for the period prior to March 26, 2013.  To perfect an appeal of this claim to the Board, the Veteran must still timely file a substantive appeal (i.e., VA Form 9) after issuance of the SOC.  The Veteran should be advised of the time limit for filing a substantive appeal.  If an appeal is timely perfected, the matter should be returned to the Board.

3.  The AOJ should secure for the record copies of complete updated clinical records (any not already of record) of all VA and/or private treatment the Veteran has received for his disabilities on appeal.  If the Veteran has received private treatment, the AOJ should ask the Veteran to provide the releases necessary for VA to secure the records of such treatment.

4.  The AOJ should schedule the Veteran for a new VA examination to determine the severity of his service-connected right knee disability.  Range of motion testing should be accomplished.  The examiner should also report the point (in degrees) that any range of motion is limited by pain.  Any additional functional loss due to weakness, fatigue, and/or incoordination should be reported, to include an estimate of any additional limitation of motion during flare-ups.  All special tests and clinical findings should be clearly reported to allow for application of VA rating criteria.

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), to the extent medically possible / appropriate, the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing, with comparison to the range of the opposite undamaged joint.  If any indicated testing cannot be completed, then the examiner must specifically indicate that such testing cannot be done. 

The VA examiner is further asked to please review the current clinical findings and the Veteran's pertinent documented medical history (featuring the prior right knee VA fee-basis examination reports of April 2013, November 2013, and February 2016) to offer a medical opinion as to whether the Veteran's right knee disability has manifested in recurrent subluxation or lateral instability during any time since December 2009.  In providing this opinion, please discuss (and attempt to reconcile) the conflicting findings of the November 2013 VA fee-basis examination report (showing no instability on clinical testing, but asserting that there was "evidence or history of recurrent patellar subluxation/dislocation" of the right knee) and the February 2016 VA fee-basis examination report (asserting repeatedly that there is no history of subluxation or dislocation of the right knee).

5.  The AOJ should then arrange for the Veteran's record to be forwarded to the November 2015 VA audiology examiner (if available, or to another audiologist, if not) for an amended or new medical opinion regarding the etiology of the Veteran's hearing loss and tinnitus.  If a new examination (or non-examination interview) of the Veteran is needed, such should be arranged as appropriate.  Based on review of the claims-file (and examination or interview, if applicable), the examiner should provide an opinion that responds to the following:

Are the Veteran's hearing loss and tinnitus at least as likely as not (a 50 percent or greater probability) related to his exposures to noise trauma in service OR any other in-service event, injury, or infection (rather than to any post-service noise trauma or other, nonservice-related etiological factors)?  The explanation of rationale must include comment on the medical opinions that are already in the record (specifically including the favorable conclusions of the February 2016 private medical opinion), expressing, with rationale provided, agreement or disagreement with each.  If the examiner finds that no event or noise exposure in-service caused these disabilities, the examiner is asked to please identify the etiological factor(s) deemed more likely, and cite to the supporting factual evidence.

In providing this opinion, please specifically address each of the following requests:

a) In answering the above, the VA examiner is also asked to address the significance, if any, of the Veteran's documented in-service symptoms of left ear pain and hearing loss (noted in his service treatment records) to the etiology of his current hearing loss and tinnitus disabilities.  In particular, please discuss the December 1998 service treatment record showing that the Veteran was "experiencing hearing loss in left ear," with an 18 month history of worsening pain in the ear assessed to involve an ear infection.

b) If any medical opinion presented involves an assertion of the plausibility or non-plausibility of delayed onset hearing loss and/or tinnitus, the examiner must discuss the Institute of Medicine (IOM) Report on noise exposure in the military (cited as authority in the November 2015 VA medical opinion), contemplating that the IOM report states that it is "unlikely" that the onset of hearing loss begins years after noise exposure occurs, but also states that "an individual's awareness of the effects of noise on hearing may be delayed considerably after the noise exposure."

c) In light of the fact that the prior November 2015 VA audiology opinion on this matter cited "[t]he veteran[']s report of delayed onset tinnitus and hearing loss" without a clear indication that the Veteran has actually described delayed post-service onset of these disabilities, if any opinion provided in answering the questions above relies upon citation of the Veteran's reported account of delayed onset of tinnitus or hearing loss, the VA examiner is asked to clarify when (either in documentation of record or the examiner's own interview of the Veteran) the Veteran stated that his hearing loss and/or tinnitus had delayed onset after in-service noise exposure.

A complete rationale should accompany the opinion provided.

6.  The AOJ should arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology of his diabetes mellitus.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination, and all indicated tests and studies must be completed.  Based on review of the record and examination and interview of the Veteran, the examiner should provide an opinion that responds to the following:

Is it at least as likely as not (a 50% or greater probability) that the Veteran's diabetes mellitus is etiologically related to his service or was manifested within one year of his separation from active service in September 2000?  Please consider and discuss the Veteran's documented in-service "Lab Test Details" reports that the Veteran contends may support his claim of in-service onset of diabetes.  Please discuss, as necessary, the series of "Lab Test Details" reports from 1998 through 2000 in the service treatment records that include several urine and serum tests recording glucose levels, some of which appear to have been flagged as showing abnormally high glucose levels (amongst various other laboratory test data entries).  Please opine as to whether the evidence indicates that the Veteran's current diabetes mellitus had (at least as likely as not) onset during his active duty military service.

A complete rationale should accompany the opinion provided.

7.  When the development requested above is completed, the AOJ should review the record and consider all the available evidence, arrange for any further development deemed necessary, and readjudicate the issues on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished an appropriate supplemental SOC (SSOC) and afforded opportunity to respond.  This case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

